DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  William Hargett on 2/7/2022
The application has been amended as follows: 
	In claim 1,
		Line 10, change “the gate electrode;” to – and directly contacting the gate electrode and 	the light blocking layer; --

Allowable Subject Matter
Claims 1-13 are allowed
The following is an examiner’s statement of reasons for allowance:    
►	Recorded Prior Art fails to disclose or suggest combination structure of thin film transistor array panel as characteristics recited in base claim 1 comprising an interlayer insulating layer disposed on and directly contacting the gate electrode; and the light blocking layer; and a first conductor and a second conductor that are disposed on the interlayer insulating layer, wherein: the light blocking layer comprises a first part overlapped by the first portion of the buffer layer, and a second part not overlapped by the buffer layer. the interlayer insulating layer has a first opening on the drain electrode, and a second opening on the second part of the light blocking layer, the first conductor is electrically connected to the drain electrode through the first opening, the second conductor is electrically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819